t c memo united_states tax_court mark a van velzor petitioner v commissioner of internal revenue respondent docket no filed date steven l powell for petitioner karen l baker and gordon p sanz for respondent memorandum findings_of_fact and opinion goeke judge respondent determined deficiencies in petitioner’s income_tax for and after concessions the sole issue for decision i sec_1 at trial respondent conceded that petitioner did not fail to report a state tax_refund for petitioner conceded all remaining items in the notice_of_deficiency except for disallowance of his dollar_figure contract labor expense deduction for although we did not expressly address the sec_6662 continued whether petitioner is entitled to a dollar_figure contract labor expense deduction for we hold that he is not findings_of_fact some of the facts are stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference petitioner resided in texas when he filed his petition petitioner is a mechanical engineer who sought to expand his business into central america and south america on his schedule c profit or loss from business petitioner claimed a dollar_figure contract labor expense deduction respondent issued a notice_of_deficiency in in which he disallowed that deduction petitioner timely petitioned this court opinion generally taxpayers bear the burden of proving by a preponderance_of_the_evidence that the determinations of the commissioner in a notice_of_deficiency are continued penalties at trial the parties have not contested the applicability of the penalties thus we are convinced that the penalties are not at issue apparently respondent erroneously listed the amount as an expense for commissions and fees in the notice_of_deficiency incorrect rule a 290_us_111 deductions are a matter of legislative grace and a taxpayer bears the burden of proving entitlement to any claimed deductions rule a 503_us_79 to satisfy this burden taxpayers must present sufficient records to substantiate their deductions see sec_6001 65_tc_87 aff’d 540_f2d_821 5th cir sec_1_6001-1 income_tax regs sec_162 provides a deduction for certain ordinary and necessary business_expenses petitioner asserts he paid dollar_figure of contract labor expenses in to a consultant from el salvador dina e fernandez sanchez he testified that he paid sanchez entirely in cash explaining that she would not take checks because el salvador is a cash society at trial petitioner asserted that he made the cash disbursements from funds he borrowed from family and friends and cash he kept in a lockbox in his attic petitioner’s method of making payments with only untraceable cash disbursements strains credulity especially in the light of the fact that the record shows he maintained a bank account petitioner’s testimony is not credible all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated petitioner contends that he paid sanchez in four quarterly payments documented by receipts sanchez executed but the receipts petitioner provided are unreliable hearsay we are not convinced that the receipts prove the payments were actually made we gave petitioner ample opportunity to provide an affidavit or other evidence from sanchez to substantiate the payments but he failed to provide any such substantiation other than his own self-serving testimony and unreliable hearsay petitioner failed to provide any evidence in support of his claimed deduction see 87_tc_74 hradesky v commissioner t c pincite we therefore sustain respondent’s disallowance of petitioner’s contract labor expense deduction for in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing and the parties’ concessions decision will be entered under rule
